Citation Nr: 1523078	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  08-34 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for a left clavicle disability, status post fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from February 1996 to January 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board notes that the Veteran has not asserted, and the evidence of record does not otherwise suggest, that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  In fact, the evidence shows that the Veteran has maintained employment or self-employment during the period on appeal.  See, e.g., VA Examination Reports, June 2011 (PTSD; reported employed as a thermal plant engineer), September 2009 (PTSD; employed as a mechanic), July 2008 (ortho; running his own stereo business and is not required to do any significant manual labor and has other employees that can do that), June 2007 (self-employed in auto parts).  Therefore, the Board finds that in this case, entitlement to a total disability rating based on individual unemployability (TDIU) has not been implicitly raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's lumbar spine disability is currently assigned a 20 percent disability rating, effective January 15, 2006.  His left clavicle disability, status post fracture, is currently assigned a 10 percent disability rating, effective January 15, 2006.  The Veteran seeks higher initial ratings.

The claims file only includes the Veteran's VA treatment records dated through March 2010, which is more than five years ago.  Therefore, the Board finds that this matter should be remanded to obtain the Veteran's more recent VA treatment records dated since March 2010 to present.

Also, the Veteran was last afforded VA examinations relating to his lumbar spine and left clavicle in July 2008, almost seven years ago.  While the Board acknowledges that the passage of time alone generally does not require that VA provide a new VA examination, in this particular case, the Board finds that in light of the Veteran's hearing testimony of April 2011 before a Decision Review Officer, the Veteran should be afforded a new VA examination to address the current severity of his lumbar spine and left clavicle disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated since March 2010.

2.  After the above development has been completed, afford the Veteran a new VA examination in order to determine the current severity of his a) lumbar spine disability, and b) left clavicle disability, status post fracture.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner should note the Veteran's ranges of motion.  The examiner should also comment as to whether the Veteran's lumbar spine and left clavicle exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability.  To the extent feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms - if not feasible, please explain.

The examiner should also discuss whether pain significantly limits functional ability during flare-ups or with repetitive use, and if so, such limitation should also be noted to the extent feasible in terms of the degree of additional range of motion loss due to pain on use or during flare-ups- if not feasible, please explain.

The examiner should specifically address whether the Veteran's lumbar spine disability is manifested by ankylosis, favorable or unfavorable, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, and whether the Veteran experiences any neurological abnormalities (including, but not limited to, bowel or bladder impairment) as a result of his lumbar strain disability.  

3.  Then, readjudicate the Veteran's claims.  If any claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

